Name: Commission Regulation (EEC) No 3534/89 of 27 November 1989 on the supply of various consignments of cereals and rice to Angola as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  Africa;  plant product
 Date Published: nan

 No L 347/10 Official Journal of the European Communities 28 . 11 . 89 COMMISSION REGULATION (EEC) No 3534/89 of 27 November 1989 on the supply of various consignments of cereals and rice to Angola as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 8 June 1989 on the supply of food aid to Angola, the Commission allocated to that country 10 400 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of milled long-grain rice and cereals to Angola in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 172, 21 . 6. 1989, p. 1 . ¥) OJ No L 136, 26 . 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 347/1128 . 11 . 89 Official Journal of the European Communities ANNEX I 1 . Operation No ('): 436/89 2. Programme : 1988 3. Recipient : Edimba UEE, Ministerio do Comercio Interno, CP 1404, Luanda ; tel. 33 79 84 4. Representative of the recipient (*) : SEM Emilio Guerra, Ambassade d Angola, 182, Rue Franz Merjay, 1180 Bruxelles ; tel. 344 49 86, telex 63170 EMBRUX B) 5. Place or country of destination : Angola 6. Product to be mobilized : Milled rice (product code 1006 30 94900 or 1006 30 96 900) 7. Characteristics and quality of the goods (3): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA10) 8 . Total quantity : 1 167 tonnes (2 802 tonnes of cereals) 9 . Number of lots t one 10 . Packaging and marking (4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.1 a) : Marking on the bags (in letters at least 5 cm high) : 'ACÃ Ã O N? 436/89 / ARROZ / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA A ANGOLA' 11 . Method of mobilization : the Community market 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing 0 ( ®) : Edimba  Luanda : Mulemba, Estrada de Cacuaco, Frente a Induve :  if appropriate : Edimba  Lobito ArmazÃ ©ns Ami, TÃ ©rmino da Linha FÃ ©rrea do Porto,  or : Edimba  Namibe ArmazÃ ©ns Kadeve (Junto a DirecÃ §Ã £o da Edimba) 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20. 12. 1989  15. 1 . 1990 18. Deadline for the supply : 28. 2. 1990 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12. 12. 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 19. 12. 1989 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  31 . 1 . 1990 (c) deadline for the supply : 15. 3 . 1990 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau tie l'aide alimentaire &amp; 1 attention de Monsieur N. Arend bÃ ¢timent Loi 120, bureau 7/58 200, rue de la Loi B-1049 Brussels telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 9. 11 . 1989, fixed by Commission Regulation {EEC) No 3261 /89 (OJ No L 317, 31 . 10. 1989, p. 14) No L 347/ 12 Official Journal of the European Communities 28 . 11 . 89 ANNEX II 1 . Operation No ('): 437/89 2. Programme : 1988 3. Recipient : Transapro UEE, CP 5816, Luanda ; (tel.: 345 55, telex 3371 ANSAPRO AN  3337 COMANG AN) 4. Representative of the recipient ^) : SE M. Emilio Guerra, Ambassade d'Angola, 182 r. Franz Merjay, 1180 Bruxelles ; (tel . : 344 49 80 ; telex 62635 EMBRUX B) 5. Place or country of destination : Angola 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the -goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.A.6) 8 . Total quantity : 5 546 tonnes (7 598 tonnes of cereals) 9 . Number of lots : one (three parts : part A : 1 000 tonnes (= 1 370 tonnes cereals) Lobito, part B : 1 046 tonnes (= 1 433 tonnes cereals) Namibe, part C : 3 500 tonnes (= 4 795 tonnes cereals) Luanda) 10. Packaging and marking (4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.2.d  marking on the bags in letters at least 5 cm high : 'ACÃ Ã O N? 437/89 / FARINHA DE TRIGO / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA A ANGOLA' 11 . Method of mobilization : the Community market 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing (8) ( ®) :  part A : Edimba  Lobito ArmazÃ ©ns Ami, Termino da Ferrea Do Porto  part B : Edimba  Namibe ArmazÃ ©ns Kadeve (Junto A DirecÃ §Ã £o Da Edimba)  part C : Transapro   Luanda Kinaxixi, Estrada de Catete ou Sta . Filomena, Ex Avenida General - Carmona 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20. 12. 1989  15. 1 . 1990 18. Deadline for die supply : 28. 2. 1990 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12. 12. 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 19 . 12. 1989, at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 .  31 . 1 . 1990 (c) deadline for the supply : 15 . 3 . 1990 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders i5) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (s) : refund applicable on 9. 1 1 . 1989 fixed by Regulation , (EEC) No 3261 /89 in OJ No L 317, 31 . 10 . 1989, p. 14 28 . 11 . 89 Official Journal of the European Communities No L 347/ 13 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : M. Gil RÃ ©naux, DÃ ©lÃ ©gation CEE, 6 rua Rainha Jinga, Luanda ; tel. 39 30 38, telex 3397 DELCEE AN (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium -134 and - 137 levels . (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, whith the marking followed by a capital 'R'. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32, 236 10 97, 235 01 30, 236 20 05. 0 Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. 0 The unloading is programmed for Luanda. Nevertheless an option between the ports of Luanda, Lobito and Namibe will remain open at the latest until the entry of the vessel into Angolan waters (at Cabinda). (*) The following rates of unloading are reported at present : Luanda : it may be hoped that between 100 and 400 tonnes will be unloaded per day. Vessels of 9 000 tonnes maximum. 6 wharves. Lobito : unloading of between 200 and 600 tonnes per day. Vessels of 9 000 tonnes maximum. 4 wharves. Namibe : unloading of between 100 and 300 tonnes per day. Vessels of 8 000 tonnes maximum. 3 wharves. (') The allocation of the quantities between the three destinations is subject to review. One destination may be cancelled and another chosen. The choice will remain open at the latest until the entry of the vessel into Angolan water (at Cabinda).